DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of CN 2020107922797 filed August 8, 2020 as required by 37 CFR 1.55.
Specification Objection
The disclosure is objected to because of the following informality:
 [1] “an important technical filed” appears to include a typographical error, filed.  
Appropriate correction is required.
Claim Objection
Claim 1 is objected to because of the following informalities:  
Line 7 “Ce;”. The use of a semicolon, “;” after Ce suggests the end of the claim limitation. However, it appears to be the middle of a claim limitation, such that a comma, “,”, is more appropriate.
  Appropriate correction is required.
Claim Interpretation
Claim 1 lines 4-9 “a) at least one high-melting metal M…; and b) at least one metal R,…; or a metal alloy RX…” will be given the broadest reasonable interpretation consistent with [16] and [17] of applicant’s specification of requiring (1) a) at least one high-melting metal M and (2) b) at least one metal R or a metal alloy RX.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The invention of claim 14 is directed to non-statutory subject matter.  
The claim does not fall within at least one of the four categories of patent eligible subject matter because it is a “use” claim that does not purport to claim a process, machine, manufacture, or composition of matter. One cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. 101. MPEP 2173.05(q). Specifically, the claim recites a use without any active, positive steps delimiting how this use is actually practiced. One of ordinary skill would not be able to practice any method recited in claim 14 as one of ordinary skill would not understand how the powder is “used” to make a magnet in the absence of active steps.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 lines 1-2 “Use of the NdFeB alloy powder…for preparing a sintered NdFeB magnet” renders the claim indefinite. The claim recites a use without any active, positive steps delimiting how this use is actually practiced. Attempts to claim a process without setting forth any steps involved in the process raises an issue of indefiniteness. MPEP 2173.05(q).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 103456452 machine translation) in view of Bao (CN 106384639 machine translation) and Nagata (US 2009/0322459).
	Regarding claims 1, 14, and 15, Xu teaches vapor deposition by magnetron sputtering of a Dy: 40.0-80.0 at%, Co: 15.0-50.0 at%, Al: 5.0-30.0 at%, and one or more of Cu, Ga, or Nb: 0 to 10.0 at% (i.e. at least one high-melting metal M of Nb) alloy to a thickness of 10 to 40 nm (i.e. a mixed metal coating formed by simultaneous vapor deposition) ([0015]) onto an alloy of Nd-Fe-B powder (i.e. NdFeB alloy core particles) with an average particle sizes of 3 to 6 um ([0012]-[0014]) then pressing ([0016]) and sintering (i.e. NdFeB alloy powder for forming sintered NdFeB magnets and a sintered NdFeB magnet produced from the NdFeB powder according to claim 1) ([0017]) ([0023]) to form a magnet with increased coercivity (i.e. high-coercivity) ([0029], [0036], [0043], [0057]).
	Xu is silent to the presence of at least one metal R selected from the group consisting or Pr, Nd, La, and Ce.
	Bao teaches a NdFeB magnet ([0002]) with an alloy film coated on the surface of NdFeB powder by vapor deposition, where the alloy film is composed of R-M, R-N, R-(M,N), or N-N, where R is one or more of La, Ce, Pr, Nd, Gd, Tb, Dy, and Ho ([0009], [0011]).
	Nagata teaches a Nd-Fe-B sintered magnet with Dy diffused into the grain boundary phase ([0001]) and the presence of at least one of Nd and Pr to replace the Dy ([0011], [0038]).
	It would have been obvious to one of ordinary skill in the art in the coating alloy of Xu to substitute part of the Dy with at least one of Pr and Nd because it is an art recognized equivalent useful for the same purpose of coating an alloy film on NdFeB powder (Bao [0009], [0011]). MPEP 2144.06(I). Further, in the grain boundary phase the presence of at least one of Nd and Pr with Dy (Nagata [0024]) improves the magnetocrystalline anisotropy and increases coercive force, where Nd and/or Pr take a spin orientation in the same direction as Fe, such that remnant flux density and maximum energy product become high (Nagata [0011], [0038]). 
	Regarding claims 2 and 16, Xu teaches a NdFeB powder average particle size of 3 to 6 um ([0012]-[0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
	Regarding claims 3, 4, and 17, Xu teaches an alloy coating thickness of 10 to 40 nm ([0015]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
	Regarding claims 5-8 and 18, Xu in view of Bao and Nagata teaches Dy: 40.0 to 80.0 at% (i.e. about 60 to about 85 wt%) (Xu ][0015]) partially replaced with at least one of Pr and Nd (Bao [0009], [0011]; Nagata [0011], [0024], [0038]) and Nb: 0 to 10.0 wt% (i.e. 0 to about 10 wt%) (Xu [0015]) (i.e. weight ratio of R or RX to M of about (60 to 85) to (0 to 10)). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 9-13 and 19, Xu teaches magneton sputtering ([0015]).
Related Art
Lu (CN 106783128 machine translation) 
	Lu teaches a high coercivity neodymium iron boron magnet ([0002], [0009]) manufactured by performing physical vapor deposition of a heavy rare earth target of Dy or Tb ([0019], [0026]) and one or more high melting elements W, Mo, Ti, Zr, and Nb ([0014], [0035], [0045], [0101]) on NdFeB flakes ([0019], [0044]) that are then crushed into powder, pressed, and sintered to obtain a NdFeB magnet ([0024]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735